Opinion filed October 23, 2014




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-14-00076-CV
                                     ___________

                   CRAIG A. WASHINGTON, Appellant
                                         V.
       COMMISSION FOR LAWYER DISCIPLINE, Appellee


                     On Appeal from the 335th District Court
                            Bastrop County, Texas
                         Trial Court Cause No. 28,381


                      MEMORANDUM OPINION
      The trial court entered a judgment of public reprimand against Craig A.
Washington, and Washington filed a notice of appeal on March 10, 2014. On
July 9, 2014, after Washington failed to pay for the reporter’s record, this court
notified him that the appeal would be submitted on the clerk’s record alone and
that his brief was due for filing on or before August 8, 2014. Washington did not
file a brief by that date, so we granted an extension on our own motion and
directed that Washington’s brief be filed on or before September 15, 2014.
Washington has yet to file a brief or a motion for extension and has not responded
to this court’s recent inquiries regarding his brief. Accordingly, we conclude that
the appeal should be dismissed based upon Washington’s failure to prosecute the
appeal. TEX. R. APP. P. 38.8, 42.3.
      The appeal is dismissed for want of prosecution.


                                                   PER CURIAM


October 23, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2